statutory good time and 150 days for work or study pursuant to NRS
                209.4465, and 540 days for participation in programs pursuant to NRS
                209.449. Based upon our review of the record on appeal, we conclude that
                the district court did not err in denying the petition because appellant
                failed to demonstrate that he was entitled to any additional credits and
                failed to demonstrate a violation of a constitutional right.      See NRS
                209.4465; NRS 209.449.
                Docket No. 62031
                            In his motion filed on August 14, 2012, appellant claimed that
                he should have received 2,128, rather than 835, days of presentence credit
                for time served because that was the amount credited to his concurrent
                sentence in a later case. Appellant failed to demonstrate that the district
                court relied on mistaken assumptions regarding his criminal record that
                worked to his extreme detriment.     See Edwards v. State, 112 Nev. 704,
                708, 918 P.2d 321, 324 (1996). Appellant also failed to demonstrate that
                his sentence was facially illegal or that the district court lacked
                jurisdiction. See id. We therefore conclude that the district court did not
                err in denying appellant's motion. Accordingly, we
                            ORDER the judgments of the district court AFFIRMED.



                                                                                  J.
                                                   Hardesty




                                                                                   J.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                cc: Hon. David B. Barker, District Judge
                     Terrance L. Oliver
                     Attorney General/Las Vegas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A